                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    KEITH RIVERS,                                         Case No. 19-cv-06609-JSC
                                                       Plaintiff,
                                   6
                                                                                              SECTION 1915 SCREENING OF
                                                v.                                            COMPLAINT
                                   7

                                   8    UNIVERSITY OF SAN FRANCISCO,                          Re: Dkt. No. 1
                                                       Defendant.
                                   9

                                  10          Keith Rivers brings this action against the University of San Francisco (the “University”),

                                  11   for alleged employment discrimination pursuant to Title VII of the Civil Rights Act of 1964.

                                  12   (Dkt. No. 1.) Having granted Mr. Rivers’ application to proceed in forma pauperis, (see Dkt. No.
Northern District of California
 United States District Court




                                  13   5), the Court now screens the complaint pursuant to 28 U.S.C. § 1915 and concludes that the

                                  14   complaint is deficient for the reasons stated below.

                                  15                                    COMPLAINT ALLEGATIONS

                                  16          Mr. Rivers’ “Employment Discrimination Complaint” alleges that he was subject to

                                  17   adverse employment actions because of his race and sex. (Dkt. No. 1 at 1-2 ¶¶ 4-5.) The form

                                  18   complaint itself includes no factual allegations and instead references an attachment that includes

                                  19   “General Facts.” (See id. at 2 ¶ 6; see also id. at 5.) Mr. Rivers became an employee of the

                                  20   University “[i]n or around September 2018.” (Id. at 5.) He “was elected to the position of

                                  21   Graduate Student Senator Representative for the School of Education,” and also “appointed to the

                                  22   Board of Trustees’ Academic Affairs Committee as the only Graduate Student Representative on

                                  23   campus.” (Id.) Mr. Rivers and the University agreed that Mr. Rivers would hold both positions

                                  24   “from September 2018 until May 2019.” (Id.) Mr. Rivers was required to attend all meetings for

                                  25   both positions, and the “meeting dates [were] communicated by email.” (Id.)

                                  26          The University disabled Mr. Rivers’ email account on March 1, 2019, in retaliation for a

                                  27   lawsuit Mr. Rivers filed on February 4, 2019. (Id.) In doing so, the University “knowingly and

                                  28   intentionally” precluded Mr. Rivers from completing his work. (Id.) Further, by blocking Mr.
                                   1   Rivers’ email access, the University is “trying to erase and/or hid crucial evidence for the pending

                                   2   lawsuit.” (Id.) Mr. Rivers was also unable to obtain online access to his classes despite having

                                   3   paid tuition for the 2019 Spring semester. (Id.)

                                   4           Mr. Rivers requests “relief due to the negative actions of the [University]: 1) using unfair

                                   5   disciplinary actions, 2) the denial of ongoing growth and training, 3) and work termination/firing.”

                                   6   (Id. at 6.)

                                   7                                          LEGAL STANDARD

                                   8           The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                   9   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                  10   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                  11   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §

                                  12   1915(e)(2) mirrors that of Rule 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)
Northern District of California
 United States District Court




                                  13   (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)). Thus, the complaint must allege

                                  14   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  15   550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability requirement” but

                                  16   mandates “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

                                  17   556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). To avoid dismissal, a

                                  18   complaint must contain more than “naked assertion[s],” “labels and conclusions” or “a formulaic

                                  19   recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555-57. “A claim has facial

                                  20   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  21   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                  22           When a plaintiff files a complaint without an attorney, the Court must “construe the

                                  23   pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d

                                  24   338, 342 (9th Cir. 2010) (internal quotation marks and citation omitted). Upon dismissal, self-

                                  25   represented plaintiffs proceeding in forma pauperis must be given leave to “to amend their

                                  26   complaint unless it is absolutely clear that the deficiencies of the complaint could not be cured by

                                  27   amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation

                                  28   marks and citation omitted).
                                                                                          2
                                   1                                              DISCUSSION

                                   2          To state a claim for employment discrimination under Title VII, a plaintiff must show that

                                   3   (1) he is a member of a protected class, (2) he was performing his job in a satisfactory manner, (3)

                                   4   he suffered an adverse employment decision, and (4) he was treated differently than similarly

                                   5   situated persons outside his protected class. McDonnell Douglas Corp. v. Green, 411 U.S. 792,

                                   6   802 (1973). Here, the complaint does not include any allegations from which it can be plausibly

                                   7   inferred that the University discriminated against Mr. Rivers in violation of Title VII. Mr. Rivers

                                   8   includes no factual allegations whatsoever regarding any incidents of discrimination on the basis

                                   9   of his sex or race; instead, Mr. Rivers simply checked boxes on the Employment Discrimination

                                  10   form complaint indicating that the University discriminated against him based on his “race or

                                  11   color” and “sex.” (See Dkt. No. 1 at 2 ¶ 5.) As for the alleged retaliation in response to a lawsuit

                                  12   Mr. Rivers filed in February 2019, Mr. Rivers does not specify what the suit entailed or who it was
Northern District of California
 United States District Court




                                  13   against and therefore the Court cannot conclude that Mr. Rivers has plausibly alleged a Title VII

                                  14   retaliation claim.

                                  15          Accordingly, the complaint fails Section 1915 review.

                                  16                                             CONCLUSION

                                  17          For the reasons set forth above, Mr. Rivers’ complaint fails section 1915 review. Mr.

                                  18   Rivers may file an amended complaint within 30 days; the amended complaint must identify his

                                  19   claims and include a plain statement of facts in support. The Court encourages Mr. Rivers to seek

                                  20   free assistance from the Northern District’s Legal Help Center, 450 Golden Gate Avenue, 15th

                                  21   Floor, Room 2796, San Francisco, CA 94102. Mr. Rivers can make an appointment in person or

                                  22   by calling (415) 792-8982.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 8, 2019

                                  25

                                  26
                                                                                                    JACQUELINE SCOTT CORLEY
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KEITH RIVERS,
                                   7                                                        Case No. 19-cv-06609-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        UNIVERSITY OF SAN FRANCISCO,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 8, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Keith Rivers
                                       530 Reliant Way
                                  20   American Canyon, CA 94503
                                  21

                                  22
                                       Dated: November 8, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          4
